Citation Nr: 1429372	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The VA examination which addressed this disability was inadequate.

The Veteran contends he worked on and near a flight line in service, and that he was exposed to jet aircraft noise.  He also reports exposure to noise during in-service firearm qualification.  The VA audiological testing conducted in August 2009 does show that the Veteran has bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.

The VA examiner, utilizing VA Form 2507 which offers examiners the ability to check appropriate, pre-prepared findings and conclusions concluded the data was most consistent with bilateral "sensori-neural impairment."  The examiner additionally checked the box that indicated:

Given normal hearing bilaterally on discharge audiogram and exit thresholds of -5 to 0 db it is not likely that there was a threshold shift during military service.  There was no induction hearing test for comparison.  The hearing impairment is less likely as not (less than 50/50 probability) caused by or result of military noise exposure.

In December 2009 the AOJ requested the VA examiner to review the file again.  The AOJ indicated that there is "an Automatic Audiometer card stapled to the enlistment exam report which appears to differ significantly from the audio results shown on the discharge audio exam."  The AOJ requested that if the examiner agreed that the Automatic Audiometer card was not the results shown on the discharge audio exam, the VA examiner was to "convert these results for ASA to ISO/ANSI standards and provide an opinion if there is any significant threshold changes from enlistment to discharge."

In January 2010, the VA examiner reviewed the previous exam pursuant to the request of the AOJ.  The VA examiner did not address the Automatic Audiometer card at all.  Upon receiving the new examination report the AOJ reiterated the original request.  In February 2010 the VA examiner completed an addendum.  The VA examiner noted that "[r]ecords of whisper entry test and audiometric exits test were found and reviewed with the following opinion rendered."  The VA examiner then copied the boilerplate pre-checked box from the August 2009 VA Form 2507, including the statement that stated that "[t]here was no induction hearing test for comparison."  The VA examiner failed to address the Automatic Audiometer card that was stapled to the enlistment exam report, to opine whether those results were not the same results as transcribed on the discharge audio examination report, and if not, failed to convert the results and opine about whether a threshold shift existed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA records of treatment of the Veteran for hearing loss and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Return the Veteran's claims file to the examiner who conducted the August 2009 VA examination so that an addendum to this examination report can be prepared.  If the August 2009 examiner is no longer available, then the claims file should be forwarded to another audiologist to prepare an addendum to this examination report.  A new examination of the Veteran need not be scheduled unless deemed necessary by the audiologist assigned to review the claims file.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the report.

The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's bilateral hearing loss. Specifically, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss manifested during, or was caused by his active military service.  A complete rationale must be provided for any opinions expressed.  The VA examiner shall provide an independent opinion and refrain from copying the language previously copied from VA Form 2507.  

In doing so the VA examiner shall review the undated Automatic Audiometer card which is found in the service treatment records and, as noted by the DRO, was stapled to the enlistment exam report and take as fact that the results were obtained at entrance into active service.  The VA examiner must convert these results for ASA to ISO/ANSI standards.  The VA examiner shall take as fact that the Veteran was exposed to noise during service as he has described.  The VA examiner shall then provide an opinion if there is any significant threshold changes from enlistment to discharge.  Even if the VA examiner determines no significant threshold changes during service, the VA examiner must address whether the Veteran's current hearing loss disability was caused by his exposure to noise during service; i.e., whether he suffers from delayed onset hearing loss from such exposure.  

3.  Then, the AOJ should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the AOJ should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, review all evidence received since the last prior adjudication and re-adjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue an appropriate supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, in in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



